DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 05/17/2022 places the Application in condition for allowance.

Election/Restrictions
The restriction between combination subcombination as mailed on 06/29/2020 is moot in view of the applicant’s amendment as filed on 05/19/2022.  Claims 13-20 are rejoined as this group of claims (combination) requires every feature of the subcombination (claim 1). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Weidman et al. (US 2010/0051085 A1) is the closest prior art of record. Weidman discloses a solar cell (solar cell 1300 as shown in figure 13N which is formed by the process steps shown in figures 13A-13N) ([0079-0101]), comprising: a plurality of doped regions (n-doped or first doped regions 1341) (figures 13F-13G and [0089]); a dielectric layer (1332) that is disposed on the plurality of doped regions (1341) (see figures 13H-13I and [0093]); a plurality of metal contacts (contacts 1361 that are formed only on the n-doped regions 1341 are interpreted as the claimed metal contacts as they are made of metal, [0095] – hereafter referred as n-type contacts 1361) that is disposed on the dielectric layer (1332) and is electrically connected to the plurality of doped regions (1341) through contact holes (1335) in the dielectric layer (1332) (figures 13I-13K, and [0094-0096]); insulating material (1391), which reads on instant claimed carrier, disposed over the plurality of metal contacts (n-type contacts 1361), wherein the plurality of metal contacts (n-type contacts 1361) are disposed between the dielectric layer (1332) and the carrier (1391) (figure 13L and [0097]) (see also claim 16 that shows plan view of the carrier or insulating material 1391); a bonding agent (contacts 1361 that are formed only on p-doped region 1342 are interpreted as the claimed bonding agent at it connects or attaches 1391 to other layers of the device  – hereafter referred as p-type contacts 1361) that bonds or attaches the carrier (1391) to the solar cell, the bonding agent (p-type contacts 1361) being disposed between adjacent metal contacts (n-type contacts 1361) of the plurality of metal contacts (n-type contacts 1361), and between the carrier (1391) and the dielectric layer (1332) (figure 13L and [0097]); a first set of vias (holes 1395) in the carrier (1391) ([0097], figures 13L and 16); and a first metal connection (patterned metal structure 223, or combination of patterned metal structure 223 and conductive material 1392) to an adjacent solar cell (patterned metal structure 223 of interconnect structure 220 provides a conductive path 1360 to be connected to adjacent solar cell - [0098], figures 13N and 11A), the first metal connection (223) being electrically connected to the solar cell through the first set of vias (1395) (vias 1395 are filled with conducting material 1392 to provide the electrical connection) (figure 13N and [0098-0099]), wherein the dielectric layer (1332) does not directly contact the carrier (1391) (see figure 13L-13N that shows no direct contact between 1332 and 1391) (note that figure 13M or 13N incorrectly indicates layer 1361 as the 1332 – see figure 13I which correctly shows the blank rectangular portion is the dielectric layer 1332).
However, the bonding agent (1361) of Weidman is made of Al, which is conductive, therefore, teaches away from claimed invention of having non-conductive bonding agent between dielectric layer and the carrier. It would not have been obvious to one skilled in the art at the time of the invention to have modified Weidman to make the layer 1361 non-conductive as it would not make electrical contact between doped regions and contacts (electrodes), as required by Weidman. 

Mori et al. (JP 2011-054831 A1) is another closest prior art, which was used in previous office action (please see non-final rejection mailed on 10/08/2021).  Mori does not disclose non-conductive bonding agent between carrier (insulating film 9) and dielectric layer (first insulating film 5).  Mori also does not disclose that the carrier (insulating film 9) and the dielectric layer (first insulating film 5) are not in direct contact.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721